Exhibit 10.1

 

Terms of Agreement between Hertz Europe Ltd. And Michel Taride, Vice President
and President, Hertz Europe Ltd. Regarding the provision of living accommodation
and optional purchase by him of company property.

 

Detailed Conditions

 

·                  The Company purchased a property at 14 Campden Grove, London
W 8 for a price of £2,300,000 plus the value of improvements of an estimated
£100,000.

·                  2006 Hertz paid all fees associated with this purchase.

·                  Per a prior agreement, Michel Taride and family are allowed
to live there rent free through June 2011.

·                  This property will be made available to Michel Taride and
family for an additional period through June 2015 where Michel Taride and family
will be able to live in the property on a subsidized rent basis.

·                  Michel Taride must pay rent on a monthly basis as follows:

 

July 2011 through June 2012

 

£1083/month

July 2012 through June 2013

 

£3250/month

July 2013 through June 2014

 

£5417/month

July 2014 through June 2015

 

£7583/month

 

·                  Michel Taride’s income tax liability (which arises because of
the subsidized rent) will be reimbursed by the Company through June 2015 or up
to the date this property is purchased by Michel Taride, if sooner.

·                  It is open to Michel Taride to purchase the property for its
then appraised fair market value at any time through June 2015 but he is under
no obligation to do so.

·                  In the event of Michel Taride purchasing the property, any
increase in the value of the property (defined as the difference between the
appraised fair market value at the time of purchase and the current appraised
fair market value of £3,500,000) will be shared under an agreed formula between
the Company and Michel Taride.

·                  This agreed formula operates as follows:  Any increase in
value will be shared on the basis of two-thirds of the increase benefiting the
Company and one-third of the increase benefiting Michel Taride.

·                  The Company reserves the right to refuse to sell the property
at a price below the current appraised fair market value of £3,500,000.  Should
the Company waive this right and sell the property anyway, then Michel Taride
will be liable for one-third of any loss suffered against current appraised fair
market value of £3,500,000.

·                  Unless otherwise agreed by the parties, this agreement will
terminate and Michel Taride agrees to vacate the premises: (1) within a period
of one month from the earlier of; (a) the end of this agreement (June 30, 2015),
or (b) the termination of his employment by himself; or (2) if he is terminated
by the Company, the greater of, ninety days following the date of his
termination or the conclusion of any academic year for his children.

·                  The process of establishing a fair market value for the Sale
of the property, and negotiating any terms/conditions of a proposed sale will be
conducted by the Vice President responsible for Properties and Facilities for
Hertz Europe Ltd., subject to the final approval of the Chief Executive Officer
of The Hertz Corporation.

·                  The parties agree that if Michel Taride purchases the
property from the Company or vacates the property for any reason, the Company’s
obligation to provide any type of housing assistance to Michel Taride will
terminate.

 

I acknowledge and accept the above terms as an accurate summary of our
agreement.

 

Signed:

/s/ Michel Taride

 

Date:

July 6, 2011

 

 

 

 

 

Signed on Behalf of Hertz Europe Ltd.

 

 

 

 

 

 

 

 

 

/s/ Nuns Moodliar

 

Date:

July 7, 2011

 

Nuns Moodliar
Company Secretary

Hertz Europe, Ltd.

 

--------------------------------------------------------------------------------